1                                 UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3

4     JAMES ERIC FINIAS,                                  Case No. 3:19-cv-00142-LRH-CBC
5        Petitioner,
              v.                                          ORDER GRANTING MOTION FOR
6                                                         EXTENSION OF TIME (ECF NO. 14)
7     RENEE BAKER, et al.,
8        Respondents.
9

10          In this habeas corpus action, the petitioner, James Eric Finias, represented by appointed
11   counsel, was due to file an amended habeas petition by July 15, 2019. See Order entered
12   July 8, 2019 (ECF No. 13).
13          On July 15, 2019, Finias filed a motion for extension of time (ECF No. 14), requesting a
14   60-day extension of time, to September 13, 2019, to file his amended petition. Finias’ counsel
15   states that the extension of time is necessary because of ongoing investigation and time away
16   from his office. This would be the first extension of this deadline. The respondents do not oppose
17   the motion for extension of time.
18          The Court finds that Finias’ motion for extension of time is made in good faith and not
19   solely for the purpose of delay, and that there is good cause for the extension of time requested.
20          IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time (ECF
21   No.14) is GRANTED. Petitioner will have until and including September 13, 2019, to file his
22   amended habeas petition.
23          IT IS FURTHER ORDERED that, in all other respects, the schedule for further
24   proceedings set forth in the order entered April 16, 2019 (ECF No. 9) will remain in effect.
25          DATED this 18th day of July, 2019.
26

27                                                 LARRY R. HICKS
                                                   UNITED STATES DISTRICT JUDGE
28
                                                      1
